Citation Nr: 0527033	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  97-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating higher than 60 percent for 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the period on and after February 5, 1998.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to August 
1959 and September 1959 to January 1975, including service in 
Vietnam.

This case initially came before the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, granted service 
connection for adenocarcinoma of the prostate, status post 
radical prostatectomy.  The effective date was November 7, 
1996, which is the effective date of liberalizing legislation 
allowing for presumptive service connection for prostate 
cancer based on exposure to Agent Orange.  After the RO, in 
July 1998, increased the rating to 40 percent, effective 
February 5, 1998, jurisdiction of the case was transferred to 
the VARO in San Juan, Puerto Rico, and that office forwarded 
the appeal to the Board.

In June 2002, the Board increased the initial evaluation to 
20 percent for the period prior to February 5, 1998.  As to 
the period on and after that date, the Board, acting pursuant 
to 38 C.F.R. § 19.9(a)(2), ordered additional development in 
May 2002.  After that regulation was ruled invalid, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board in August 2003 
remanded the claim for such development.  After undertaking 
that development, including requesting a clarifying statement 
from the physician who conducted the May 2003 VA examination, 
see Stegall v. West, 11 Vet. App. 268, 271 (1998), the 
Appeals Management Center (AMC), in a May 2004 rating 
decision, increased the evaluation to 60 percent, effective 
February 5, 1998.  As the veteran has not expressed 
satisfaction with this rating, the Board will address whether 
he is entitled to a higher rating for the period on and after 
that date.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the maximum possible rating 
unless he indicates otherwise).





FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that there are no malignant neoplasms of the 
veteran's genitourinary system, and the radical prostatectomy 
residuals on and after February 5, 1998 relate predominantly 
to voiding dysfunction rather than renal dysfunction.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran has not been frequently 
hospitalized for his prostate disorder since February 5, 
1998, and there is no indication that the average industrial 
impairment from the veteran's prostate disorder is in excess 
of that contemplated by the assigned evaluation or that 
application of the schedular criteria has otherwise been 
rendered impractical.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
60 percent for adenocarcinoma of the prostate, status post 
radical prostatectomy, for the period on and after February 
5, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's November 1996 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini), the United States Court of Appeals 
for Veterans Claims (Court) discussed both the timing and 
content of the VCAA's notice requirements.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the  precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  Mayfield, 19 Vet. App. at 110, 126; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," as long as the notification document or 
documents meet the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's April 1997 and July 1998 rating decisions took 
place prior to enactment of the VCAA, and, therefore, prior 
to any VCAA notification.  However, subsequent to enactment 
of the VCAA, and prior to its most recent, May 2004 
readjudication of the veteran's claim, the RO provided VCAA 
notice in its June 2001 and October 2001 letters, and the AMC 
did so in its February 2004 letter.  These letters met the 
notice requirement.  They informed the veteran that VA was 
working on his claim for an increased rating for his prostate 
disorder, and explained that to establish entitlement to this 
benefit, the veteran had to show that this disorder had 
worsened.  The letters also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  

The RO wrote in its October 2001 letter, "Please submit 
additional medical evidence showing aggravation of your 
service-connected adenocarcinoma of the prostate" and the 
AMC in its February 2004 letter asked the veteran to provide 
additional medical records pertaining to relevant treatment 
for his prostate disorder on and after February 5, 1998, and 
wrote: "Please provide us with any evidence and/or 
information you may have pertaining to your appeal."  Thus, 
these letters substantially complied with the all of the 
elements of the notice requirement, including the fourth 
element.  Mayfield, 19 Vet. App. at 127.  

Furthermore, these letters constituted subsequent VA notice 
that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim, which 
he and his representative availed themselves of by submitting 
additional evidence and argument on the relevant issue.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

Moreover, VA obtained all identified treatment records.  And, 
as directed by the Board, the AMC requested a clarifying 
statement from the May 2003 VA examiner, who also reexamined 
the veteran's prostate and assessed the severity of his 
prostate surgery residuals in March 2004.  There is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2004), 
malignant neoplasms of the genitourinary system are rated as 
100 percent disabling.  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals as voiding or renal dysfunction, whichever is 
predominant.

38 C.F.R. § 4.115b, DC 7527 (2004) provides that prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Under 38 C.F.R. § 
4.115a (2004), voiding dysfunction is to be rated based upon 
the particular condition involved, such as urine leakage, 
frequency, or obstructed voiding, continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence, with the highest rating being 60 percent 
when use of appliance or changing more than four times per 
day of absorbent materials is required.  Urinary tract 
infection is rated either as poor renal function, which is 
rated under the renal dysfunction criteria that contains 
ratings up to 100 percent, or other criteria that contain a 
highest rating of 30 percent.

A November 1995 VA hospital discharge summary reflects that 
the veteran underwent a radical prostatectomy in July 1995 
for adenocarcinoma of the prostate.  The records of this 
hospitalization reflect that the veteran had an elevated 
serum prostate-specific antigen (PSA) test result of 5, after 
which a prostate biopsy was performed and adenocarcinoma of 
the prostate was detected.  The diagnostic studies at that 
time determined that there was no evidence of metastatic 
disease, and a radical prostatectomy was performed without 
any postoperative radiotherapy or chemotherapy required.

This appeal concerns the appropriate rating of the veteran's 
prostate disorder on and after February 5, 1998, which is the 
date of a VA examination performed to assess the severity of 
his prostate disorder.  In its August 2003 remand, the Board 
instructed the RO to obtain a clarifying statement from the 
May 2003 VA examiner, who had written that the prostate was 
"still present, small amount 10 gms, fixed and hard.  It is 
rather small, not movable," as to whether this was a 
malignancy recurrence or benign process.  In May 2004, the 
same VA examiner reexamined the veteran.  He wrote that a 
transrectal prostatic sonogram was performed and no prostate 
was seen, and that a digital rectal examination failed to 
show any prostatic tissue.  He also wrote that on inspection 
of the prostate, no prostate was felt, and sphincter tone was 
present.  The February 1998 VA examination had normal 
sphincter tone with no masses and no prostate.  Similarly, a 
March 2004 VAOPT note reflects that a digital rectal 
examination revealed no rectal masses palpable with palpation 
performed up to the pubic bone, that a transrectal ultrasound 
revealed no masses and smooth rectal walls, and that there 
was "no evidence at this time of rectal masses/recurrence."  
The preponderance of the competent, probative evidence of 
record thus reflects that there are no malignant neoplasms of 
the genitourinary system warranting a 100 percent evaluation 
under DC 7528.

In addition, the clinical records since February 1998, 
including the May 2003 and March 2004 VA examination reports, 
reflect that the veteran's prostate-related symptomatology 
relates to voiding dysfunction as opposed to renal 
dysfunction.  The renal function parameters were specifically 
found to be normal at the May 2003 and March 2004 VA 
examinations.  Thus, the ratings higher than 60 percent for 
renal dysfunction are not available to the veteran, and he 
could not receive a higher rating than his current 60 percent 
if rated under the other urinary tract infection criteria, 
with their highest rating of 30 percent.

Thus, the veteran's prostate disorder must be rated under the 
criteria for voiding dysfunction.  As noted, the highest 
possible rating under those criteria, where use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day is required, is 60 
percent.  That is the rating that the veteran is receiving, 
effective February 5, 1998, based on the findings of pampers 
required all day and all night at the May 2003 VA examination 
and pampers required six times per day and four at night at 
the March 2004 VA examination.

Therefore, the only higher rating that the veteran could 
receive for his prostate disorder symptomatology is an 
extraschedular evaluation.  In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule. 
38 C.F.R. § 3.321(b) (2004); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  Here, the veteran does not meet the 
criteria for an extraschedular evaluation.  He has not been 
frequently hospitalized for his prostate disorder, as the 
only post-February 5, 1998 genitourinary related 
hospitalization appears to be a February 11, 1998 bladder 
biopsy.  Moreover, although the VAOPT records and recent VA 
examinations indicate that the veteran's incontinence 
interferes in his daily activities, and he is impotent due to 
his surgery, there is no indication that these or other 
residuals of his prostate disorder markedly interfere with 
his employment.  And, although the veteran needs a wheelchair 
to move, this was specifically attributed to his five 
cerebrovascular accidents at the May 2003 and March 2004 VA 
examinations.  Thus, there is no indication that the average 
industrial impairment from the veteran's prostate disorder is 
in excess of that contemplated by the assigned evaluation or 
that application of the schedular criteria has otherwise been 
rendered impractical.  Therefore, referral of this case for 
extra-schedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that there are no malignant 
neoplasms of the veteran's genitourinary system, and the 
veteran's post radical prostatectomy symptomatology relates 
predominantly to voiding dysfunction rather than renal 
dysfunction.  Thus, the current 60 percent is the highest 
possible schedular rating the veteran can receive for his 
prostate disorder.  As the preponderance of the competent, 
probative evidence of record also reflects that the veteran 
is not entitled to an extraschedular evaluation for this 
disorder, the benefit-of-the-doubt doctrine does not apply, 
and his claim for a rating higher than 60 percent as of 
February 5, 1998, for adenocarcinoma of the prostate, status 
post radical prostatectomy, must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 60 percent for 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the period on and after February 5, 1998, 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


